Citation Nr: 1624728	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bipolar disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to higher initial ratings for coronary artery disease (CAD), currently rated as 10 percent disabling effective April 6, 2006 to December 29, 2010; and rated as 60 percent disabling effective April 1, 2011 to June 18, 2015.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 5, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2007; a statement of the case was issued in January 2009; and a substantive appeal was received in January 2009.   

In its February 2007 rating decision, the RO granted service connection for CAD and assigned a 10 percent rating effective April 6, 2006.  In November 2015, the RO issued a rating decision in which it increased the rating to 100 percent effective December 29, 2010.  The rating decision granted a 60 percent rating effective April 1, 2011; and granted a 100 percent rating effective June 18, 2015.  The periods of time in which the RO granted a 100 percent rating are not on appeal.  

Additionally, the Board notes that the RO, in an October 2010 RO rating decision, granted the Veteran's claim for entitlement to a TDIU.  However, the effective date of the TDIU was determined to be March 5, 2009.  Since the award does not date back to the date of the claim, the issue of entitlement to a TDIU prior to March 5, 2009 remains on appeal.    

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  In April 2005, the RO denied the Veteran's claim of service connection for bipolar disorder.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the April 2005 decision is neither cumulative nor redundant of the evidence of record at the time of the April 2005 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The evidence is in equipoise as to whether the Veteran's bipolar disorder began during service or was caused or aggravated by his service connected PTSD.  

4.  Effective April 6, 2006, the Veteran's coronary artery disease has been  manifested by a workload of 3 METs or fewer resulting in dyspnea and fatigue. 
 
5.  Prior to March 5, 2009, the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The April 2005 RO rating decision, which denied the Veteran's claim for service connection for bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the April 2005 RO rating decision is new and material; accordingly, the claim for service connection for bipolar disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an award of service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  Effective April 6, 2006, the criteria for entitlement to a disability evaluation of 100 percent for the Veteran's service-connected CAD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 7005 (2015).

5.  Prior to March 5, 2009, the criteria for assignment of a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In November 2006 and January 2007 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in April 2006 and June 2009, which are fully adequate.  The examiners addressed all relevant issues and rating criteria.  The duties to notify and to assist have been met.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for bipolar disorder was denied by way of an April 2005 RO decision.  He failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2011) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence of record at the time of the April 2005 denial includes the service treatment records and VA outpatient treatment records dated February 2003 through February 2005.  The service treatment records fail to reflect any findings attributed to bipolar disorder.  

The RO noted that the Veteran had been diagnosed with bipolar disorder as recently as February 2005, but found that "no evidence has been provided to relate a bipolar disorder to your active military service."  

Evidence received since the April 2005 rating decision includes outpatient treatment reports dated April 1999 that refect that the Veteran reported anxiety and sadness since back surgery.  He was diagnosed with depression (VBMS, 4/26/02, pgs. 1-4).  In August 1999, he was diagnosed with bipolar disorder (VBMS, 4/26/02, p. 6).  

The evidence also includes September 2002 and November 2002 correspondences in which Dr. S.M.P. opined that the Veteran's bipolar disorder was "more likely than not related to the war" (VBMS, 10/24/02 and 2/28/05).  The Board notes that this evidence predates the April 2005 rating decision.  However, it was not listed in the rating decision's "Evidence" section; it was not addressed; and it was clearly not considered by the RO in its decision.  Consequently, the evidence is new.    

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the positive nexus opinion constitutes new and material evidence.  As noted above, the RO previously denied the claim because there was no evidence linking the Veteran's bipolar disorder to service.  Consequently, the positive nexus opinion constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Service Connection
 
Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychiatric disabilities, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Bipolar disorder

In a December 1996 treatment report the Veteran stated that he was receiving 100 percent for PTSD.  He was extremely angry and excitable.  He brought with him a letter from Dr. S. that talked about his psychiatric problems.  The examiner assessed the Veteran with PTSD (VBMS, 8/25/11, p.11).  

An April 1999 treatment report reflects that the Veteran was diagnosed with pain disorder with psychiatric and physical features, and major depression without psychotic features (VBMS, 8/25/11, p. 14).   

The Veteran submitted a September 2002 treatment report from Dr. S.M.P.  Dr. S.M.P. noted that the Veteran's wife gave him an August 1998 report from Cleveland Clinic Foundation showing that no PTSD was found on an MMPI at that time.  Instead, he noted that the claims file showed that the Veteran had diagnosed bipolar affective disorder (BPAD), depression without psychotic features, and pain disorder with psychiatric and physical features.  He stated that a diagnosis of depression folds over into a bipolar diagnosis as the depressive phase of that disorder and so there is no conflict when a patient has been diagnosed with both disorders at different times.  Dr. S.M.P. noted that PTSD shares symptoms with BPAD, anxiety, depression, and somatization disorder.  He noted that the Veteran reported nightmares about Vietnam six times a month; daily flashbacks; and hyper autonomic arousal to helicopter sounds, crowds, and loud noises.  The Veteran also claimed hypervigilance, survivor guilt, and irritability.  Dr. S.M.P. noted that at the time the Veteran experience stressors, the Veteran did not experience feelings of helplessness, hopelessness, or being intensely petrified.  The Veteran even thought that some of the stressors were "really great."  He stated that he did not realize the true or correct emotional feelings he should have had until he started attending PTSD support groups and was taught how to deal with PTSD.  Dr. S.M.P. opined that this could have been due to a lack of emotional insight at the time the stressors occurred.  When asked how PTSD affects the Veteran's ability to work, the Veteran reported that it affects his ability to concentrate, and he gave several examples of that as well as racing thoughts.  Dr. S.M.P. stated that Depakote (the medicine he takes for BPAD) often decreases the ability to concentrate.  He also stated that BPAD is more known for causing racing thoughts than is PTSD.  

Dr. S.M.P. stated that he agreed with the VA psychiatrists that have diagnosed the Veteran with BPAD.  He further opined that BPAD may never have manifested had he not suffered the emotional hell of Vietnam.  He opined that it is his BPAD that must be seen as at least as likely as not service connected and that the Veteran's subthreshold PTSD symptoms are a function of the BPAD.  

He reiterated that "It is my opinion that the following disorders listed under AXIS I in this report more likely than not (i.e., have a greater than 50% probability) first appeared while the Veteran was in the service and/or were aggravated by experiences in the service: BPAD, PTSD subthreshold."  

A May 2009 treatment report reflects that the Veteran was assessed with both PTSD and bipolar affective disorder (VBMS, 8/25/11, p. 29).  

The Veteran underwent a VA examination in June 2009.  He was assessed with PTSD.  The examiner noted that he had bipolar disorder by history (VBMS, 5/22/07, pgs. 18-22).   

A January 2009 correspondence from social worker, L.A.E. reflects that although the Veteran has been attending group therapy sessions at the Parkersburg Vet Center Outstation, he was only being treated for PTSD.  L.A.E. stated that the Veteran "has not been treated for bi-polar here at the Vet Center."  (VBMS, 1/29/09).  

A March 2010 treatment report reflects a diagnosis of bipolar affective disorder (VBMS, 6/17/10, p. 5).  He was also diagnosed with bipolar affective disorder in a June 2010 initial assessment (VBMS, 10/8/10, pgs. 44-46).  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that there is medical evidence of a current disability.  The Veteran has been diagnosed with bipolar affective disorder.  With regard to the second element, there are no findings in the service treatment records attributable to bipolar disorder.  However, the Board notes that the Veteran is service connected for PTSD, and that in-service psychiatric stressors have been verified as part of his PTSD diagnosis.  Finally, the Board acknowledges that Dr. S.M.P. has rendered an opinion that bipolar disorder either began in service, or has at least been aggravated by his service connected PTSD.  The Board notes that the examination report was thorough, and that it included a solid rationale supporting the opinion.  Moreover, the Board finds that there are no competent medical opinions that contradict the opinion.  Consequently, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bipolar disorder is related to service.  

The Board recognizes that social worker, L.A.E. stated (in January 2009) that although the Veteran has been attending group therapy sessions at the Parkersburg Vet Center Outstation, he was only being treated for PTSD; and that the Veteran has not been treated (at the Vet Center) for bipolar disorder.  The Board recognizes that although he was not being treated specifically for bipolar disorder, that there are overlapping symptoms of bipolar disorder and PTSD.  The fact that he was not being treated for bipolar disorder does not rule out the likelihood of him having suffered symptoms of bipolar disorder.  As noted, the VA treatment records contain diagnoses for both PTSD and bipolar disorder.  

In giving the benefit of the doubt to the Veteran, the Board finds that service connection for bipolar disorder is warranted.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected CAD has been rated by the RO under the provisions of Diagnostic Code 7005.   

Diagnostic Code 7005 provides a 10 percent rating when a workload of greater than 7 metabolic equivalents (METs), but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  A 30 percent rating requires a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating requires chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

The Veteran underwent a VA examination in April 2006 (VBMS, 6/12/06).  He was being examined in conjunction with a claim for diabetes mellitus.  The claims file was not available at the time of the examination.  The examiner noted that the Veteran was status post acute myocardial infarction in December 2005 with coronary artery bypass grafting x3.  The Veteran reported experiencing fatigue.  

The examiner noted that the Veteran was unable to walk up a flight of steps without shortness of breath.  She found that he was not a candidate for exercise stress testing secondary to his problems with his neuropathy.  However, she stated that the Veteran had METs level estimated at less than 3.  She stated that she would obtain a cardiac echo.  

An echocardiogram performed in April 2006 (VBMS, 6/12/06) reflected normal left ventricular size and function with an ejection fraction of 50% mild mitral regurgitation and mild tricuspid regurgitation.

Another echocardiogram was performed in October 2006 (VBMS, 11/8/06, p. 1) and reflected normal left ventricular size and function ejection fraction of 55% mild mitral regurgitation.  There was moderate left atrial enlargement.  Right ventricle and right atrium were normal in size and function.  Mitral valve, aortic valve, tricuspid valve, and pulmonic valve were normal in structure and function.  There was no pericardial effusion.  

In an October 2006 stress test report, baseline EKG showed normal sinus rhythm.  The Veteran achieved 50% maximum heart rate with modified Bruce protocol in 3 minutes and 35 seconds.  There was no chest pain, arrhythmias, or significant ST or T-wave changes.  The Veteran achieved 1.3 METs.  The examiner found that the inadequate stress EKG was negative for evidence of ischemia at low level of heart rate achieved (VBMS, 11/8/06, p. 4).  

A December 2007 Double Cardiolite Imaging Adenosine Infusion Stress Test report reflects a calculated ejection fraction of 68%.  The size of the Veteran's heart was normal.  It was a normal double Cardiolite Adenosine infusion nuclear stress test (VBMS, 2/9/09, p. 8). 

A May 2008 cardiology consult reflects that the Veteran reported weakness, fatigue, sweats, and dyspnea on exertion.  He stated that he felt the need to sit down when he gets fatigued (or else risk falling).  He reported that he felt the same, or slightly stronger, than one year ago.  He stated that he could walk 200 yards before having to stop.  He acknowledged that he was limited by dyspnea on exertion, as well as leg and back pain (VBMS, 9/9/08, p. 8).  

A May 2008 myocardial perfusion scan was performed.  The ejection fraction was calculated at 62% with normal motion and contractility.  There was no evidence for stress induced ischemia with no reversible perfusion defects to suggest stress induced ischemia.  No fixed perfusion defects on compatible with prior scar formation were seen either (VBMS, 12/29/08).

A June 2009 VA clinical summary reflects that the Veteran had a heart attack and complained of dyspnea, fatigue, dizziness, and syncope.  He had no history of congestive heart failure, and he had triple bypass 2005.  The Veteran's wife brought a September 2008 cardiac catheterization report (VBMS, 5/22/07, p. 28) that showed CAD with 60% left main distal lesion and 50% proximal LAD lesion.  The left circumflex had a 60% proximal lesion and there was a patent saphenous vein graft to the OM - 1.  The right coronary artery had a 95% mid lesion.  The Veteran's wife also brought a report for a hospital admission from April 2007 to Camden Clark Memorial Hospital in Parkersburg, West Virginia (VBMS, 5/22/07, p. 34).  He was diagnosed with unstable angina status post coronary artery bypass graft.  Finally, the Veteran's wife brought an April 2007 cardiac catheterization report (VBMS, 5/22/07, p. 40) which showed a 60% left main lesion and a 50% left circumflex proximal lesion.  There was normal segmental wall motion with preserved systolic function.  The examiner found that with regards to the coronary artery disease, the Veteran should lift no more than 10 pounds; and that he would be able to carry no more than 3-5 pounds.  He could not climb (VBMS, 5/22/07, pgs. 6-12).

A July 2011 cardiac catheterization report reflects that the Veteran's left ventricle was mildly dilated.  There was mild anterior hypokinesis.  Overall systolic function appeared intact.  The estimated ejection fraction was 50 percent.  There was no significant mitral regurgitation (VBMS, 1/20/12, pgs. 6-7).  


Analysis

The Board notes that as early as April 2006, when the Veteran first underwent a VA examination, the Veteran reported experiencing fatigue and stated that he was unable to walk up a flight of steps without shortness of breath.  The examiner found that he was not a candidate for exercise stress testing secondary to his problems with his neuropathy.  However, she stated that the Veteran had METs level estimated at less than 3.  The Board notes that a METs level of less than three meets the requirement for a 100 percent rating.  

The Board recognizes that echocardiograms performed in April 2006 and October 2006 revealed ejection fraction of 50% and 55% respectively.  The Board also recognizes that a December 2007 Double Cardiolite Imaging Adenosine Infusion Stress Test report revealed ejection fraction of 68%.  However, at an October 2006 stress test, the Veteran achieved 1.3 METs.  

Additionally, the Board recognizes that a May 2008 myocardial perfusion scan was performed and that the ejection fraction was calculated at 62% with normal motion and contractility.  However, the corresponding May 2008 cardiology consult reflects that the Veteran reported weakness, fatigue, sweats, and dyspnea on exertion.  He stated that he felt like he had to sit down when he gets fatigued (or else risk falling).  He stated that he could walk 200 yards before having to stop.  

Moreover, at his June 2009 VA examination, the examiner found that with respect to the coronary artery disease, the Veteran should lift no more than 10 pounds and that he would be able to carry no more than 3-5 pounds.  He could not climb.  

The Board notes that the RO granted the Veteran a 100 percent rating effective June 18, 2015 (the date he underwent another VA examination).  At the examination, the examiner found that the Veteran's coronary artery disease was manifested by a workload of 1-3 METs and that the level of functioning was consistent with activities such as eating, dressing, taking a shower, slow walking (2 mph) for 1-2 blocks.  The Board finds that this level of disability is found throughout the entire period on appeal.  As noted above, he had a METs level estimated at less than 3 as early as April 2006; and a METs level of 1.3 in October 2006; and an ability to only walk 200 years in May 2008.  

Consequently, the Board finds that, in affording the benefit of the doubt to the Veteran, a 100 percent rating is warranted effective from the date of the claim.  

TDIU

A 100 percent schedular rating is a higher benefit than TDIU; thus, in general, when a 100 percent rating has been granted, a TDIU claim is moot.  This is not universally true, however, as recognized by the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, it was held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular total rating to remain in effect.  

As noted above, the RO has already granted a TDIU effective March 5, 2009.  However, prior to March 5, 2009, the Veteran is service-connected for numerous disabilities in addition to coronary artery disease.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Prior to March 5, 2009, the Veteran is service-connected for a PTSD, evaluated as 50 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; and peripheral neuropathy of the all four extremities, each evaluated as 10 percent disabling.  His combined rating is therefore 80 percent.  See 38 C.F.R. § 4.25.  Thus, even without accounting for the increase in his rating for coronary artery disease awarded in this decision, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

The Board notes that the Veteran's Global Assessment of Functioning scores prior to March 5, 2009 ranged from 40-55 (VBMS, 11/4/15).  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2015).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in January 2016.  Consequently, DSM-V (and not DSM-IV) is applicable.  However, insofar as the VA examiners evaluated the Veteran under DSM-IV, the Board notes their findings.  Moreover, the Board notes that the Veteran's low GAF scores weigh in favor of the Veteran's claim.  

The GAF scores ranging from 40-55 indicate moderate to severe symptoms.  The Board notes that an April 1999 VA examination report reflects that the Veteran was employed in the carpet industry, laying carpet for about 16 years.  He became disabled due to non-service connected back disability.  Nonetheless, the Board notes that that peripheral neuropathy in both upper and lower extremities would likely make it difficult to continue in the carpet industry.  With disabilities in both arms and legs, as well as the Veteran's psychiatric state, it is reasonable to infer from the record that, in combination the service-connected disabilities preclude substantially gainful employment here.  Therefore, with resolution of doubt in the Veteran's favor, the Board finds that a TDIU is warranted prior to March 5, 2009.  

The Board recognizes that the Veteran became disabled due to a non-service connected back disability.  However, the fact that he would be unemployable due to nonservice connected disabilities does not preclude him from also being unemployable due to service connected disabilities.  In this case, the service-connected disabilities are extensive and relate to serious disabilities.  The grant of a TDIU constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.


ORDER

Entitlement to service connection for bipolar disorder is granted.  

Entitlement to a rating of 100 percent is granted for coronary artery disease effective April 6, 2006.  

Entitlement to a TDIU prior to March 5, 2009 is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

Skin

The service treatment records reflect that the Veteran was treated in March 1968 for a rash on his chest and abdomen.  He reported that he had these symptoms for five to seven months (VBMS, 11/29/14, p. 10).

Post-service, an October 1996 outpatient treatment report reflects that the Veteran had white patches over his back, chest, and upper arms.  No diagnosis was made (VBMS, 11/4/15, p. 754).  

An August 2000 outpatient treatment report reflects that the Veteran sought treatment for a rash on his upper arm and back, which had been "ongoing for some time."  Upon examination, there was a fungal rash to bilateral axilla and back.  He was assessed with tinea (VBMS, 11/4/15, p. 739).  

A June 2002 outpatient treatment report reflects that the Veteran sought treatment for flaky areas of skin, that burn when in contact with soap.  He reported that the places (on his head) have been there for over one year.  The examiner noted several small lesions on the right frontal scalp.  There were three areas averaging 3 to 4 mm. in size.  They were fairly well vascularized (VBMS, 8/25/11, p. 18; VBMS, 11/4/15, p. 703).  

The Board notes that the RO denied the claim by finding that the in-service rash was not a chronic skin condition.  The basis for the conclusion appears to have been the fact that it was only noted in the service treatment records on one occasion, and that the separation examination was normal.  However, the Board notes that the Veteran reported that the symptoms had been ongoing for five to seven months.  

The Board finds that the Veteran has a current skin disability and that he had evidence of a chronic skin disability in service.  Consequently, the Board finds that a VA examination is warranted to determine whether the Veteran's current skin disability began during or is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA dermatologic examination for the purpose of determining the nature and etiology of the Veteran's skin disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include the skin rash noted in March 1968, and to include as due to presumed Agent Orange exposure.   

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)
			





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


